BLATCHFORD, District Judge.
These creditors signed an agreement whereby they, with other creditors signing the same agreement, agreed, in consideration of Decker’s giving to them his promissory notes to the amount of 50 per centum on the dollar of his then indebtedness to them, payable in three, six, nine, twelve, fifteen and eighteen months respectively, to release' all further or other claim against him, with the condition that the agreement was “to be binding only m case that it be signed by all his principal creditors.” The expression “all his principal creditors” is vague and difficult of interpretation. But certainly these creditors were capable of judging for themselves when all the principal creditors had signed. They were not bound to take the notes until the condi t on had been complied with. The fact that they took the notes must be accepted as evidence of their judgment that at the time they took them they were satisfied that the creditors who had already signed constituted all the principal creditors, within their understanding of the term and within that of the debtor. Otherwise, they were at liberty to decline taking the notes. Having taken them, they are concluded from saying, on the evidence presented, that all the principal creditors had not signed at the time.
The claim must be reduced to the amount of the four unpaid notes, at their provable amounts, and the $06.41, and the creditors must pay the costs of the proceeding.